DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application/Control Number: 14/927,874 Page 2 Art Unit: 3643 DETAILED ACTION Notice of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 9, 10, 11, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,067,925 to West in view of U.S. Patent Pub. No. 2001/0029904 to Viola and U.S. Patent No. 7,201,117 to Ritchey.
Regarding Claims 1 and 31, West teaches a pet toy comprising: a module (West Fig. 4) having an outer shell (West Fig. 4 #20) and a complementary shaped inner shell (West Fig. 4 #14) wherein each outer shell and inner shell remain in a concentric configuration such that said inner shell is surrounded by said outer shell; at least one of the modules having a center layer 
West teaches that the module can have any shape (West Col. 1 lines 65-68), but is silent on explicitly teaching a plurality of soherical modules spaced from one another. However, Viola teaches a three dimension shape of a plurality of soherical modules spaced from one another (Viola Fig. 2 #16 and #12); at least one spacer (Viola #14) interconnects each of the plurality of modules at substantial midpoints of each of said plurality of modules. It would have been obvious to one of ordinary skill in the art to modify the teachings of West with the teachings of Viola at the time of the invention for the spinning feature taught by Viola to enhance play/entertainment/amusement. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or an obvious engineering design choice involving the selection of a known alternate shape, i.e. the simple substitution of one known shape for another to obtain predictable results.
West as modified is silent on a vent opening formed through the inner and outer shells to receive air flow through said vent opening to pass through the module in which the vent opening is installed; and at least one of the modules having a noise making device with a first end supported by said outer shell and a second end extending within an interior chamber of the corresponding module, said noise making device mounted at said vent opening to receive air flow wherein said inner and outer shells deform in response to exterior pressure enabling air flow through said noise making device. However, Ritchey teaches the general knowledge of one of ordinary skill in the art that it is known to provide a pet toy module/ball with a vent opening formed through the inner and outer shells to allow air to pass through the module in which the vent opening is installed; and at least one of the modules having a noise making device with a first end supported by said outer shell and a second end extending within an interior chamber of the corresponding module, said noise making device mounted at said vent opening to receive 
Regarding Claim 3, West as modified teaches half sections of each of said plurality of modules are each substantially symmetrical about an axis (Viola Fig. 3 horizontal plane passing through center of #16 and #12).
Regarding Claim 5, West as modified teaches said plurality of modules include at least two modules disposed in a linear configuration (Viola Fig. 2 #16 has a module #16 to the left and right, these two modules are in a linear configuration with #12; claim language does not isolate that all the modules are in linear configuration with each other nor does it exclude the presence of additional modules not in or out of linear configuration).
Regarding Claim 8, West as modified teaches the material of the outer shell has a different rigidity or flexibility as compared to the material of the inner shell (West Fig. 4 #20 and #14; Col. 3 line 8; Col. 2 line 50).
Regarding Claim 9, West as modified teaches the inner and outer shells have different thicknesses (West Fig. 4 #20 and #14).
Regarding Claim 10, West as modified teaches the spacer includes a pair of spacers disposed on opposite sides of the modules thereby providing connection for both said sides thereof (Viola Fig. 2 #12 has spacers #14 on both sides; satisfies the broad nature of the limitations, limitation is not explicit and does not require that all the modules have a pair of spaces).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,067,925 to West in view of U.S. Patent Pub. No. 2001/0029904 to Viola and U.S. Patent No. 7,201,117 to Ritchey as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2013/0115400 to Chou.
Regarding Claim 4, West as modified is silent on one half section of an outer shell includes a peripheral flange and a groove or protrusion formed with said peripheral flange; and one half section of a corresponding inner shell includes a groove or protrusion for mating with said groove or protrusion of said outer shell. However, Chou teaches the general knowledge of one of ordinary skill in the art of mating two half sections via a peripheral flange and protrusion with a mating groove (Chou Figs. 2, 3, 4 #12, #13, #14, #880, #22, #23, #24). It would have been obvious to one of ordinary skill in the art to further modify the teachings of West with the teachings of Chou at the time of the invention for reduced manufacturing costs and requirements as taught by Chou. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Response to Arguments
Applicant's arguments filed 26 November 2021 have been fully considered but they are not persuasive.
The primary reference is West and West teaches the general knowledge of fabricating a toy with a sound producing layer and that the toy can be any shape.  The primary objective of West is to provide a highly entertaining toy.  Its primary objective is an entertainment factor and enticing play.  West does teach a watertight plastic layer (West #18).  West teaches it is desirable to wash the toy for sanitary reasons.  However, West is not explicit on how the toy is 
As discussed in the above paragraphs, West teaches the toy can be any shape and is modified by Viola to teach a known alternate toy shape.  The shape of Viola has four spherical shaped modules.  West as modified by Viola is further modified by the teachings of Ritchey that it is known when fabricating a pet toy that a spherical module can have an inner and outer layer with a vent that retains a noise making device.  It is within the level of one of ordinary skill in the art to further modify West to have at least one of the modules with the noise making structure of Ritchey.  The modification/addition with Ritchey would not destroy the structure of West’s watertight layer around its inner core since Ritchey is its one module out of the four spherical modules.  In addition, since West does not require submerging.  Even if West is modified by the teachings of Ritchey it still permits cleaning.  The modification of Ritchey to West does not destroy the teaching of desired ability to wash the toy.  Ritchey teaches the use of rubber which is both washable and waterproof.  The further modification of West with the teachings of Ritchey at the time of the invention is merely for enhanced/attractive/engaging play as taught by Ritchey. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results..
The claim language does not require that all of the spherical modules have the same noise making features in one module.  Therefore, one of modules could be modified to have the noise making structure taught by Ritchey.  In short the examiner maintains the rejection because even if the module of West is modified with the vent and noise make combination of Ritchey it would not destroy the function and intent of West.  West could still be washed.  Alternatively, if just one module of the toy of West is modified with the structure of Ritchey it would be merely be an obvious modification with predictable results as described in the above grounds of rejection.
The examiner has no recommendations for patentable subject matter. It is the examiner's position that the addition of vents, additional noisemakers, and the a mere change in shape are known components of pet toys and varying combinations of these features is merely .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	The modification of West with the teachings of Viola merely takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made.  West teaches a toy for enticing play and explicitly teaches that the toy can have any 3D shape (West Col. 1 lines 68, abstract).  Viola teaches a unitary toy for enticing play and a toy to have a plurality of spherical modules in a unitary configuration. The examiner maintains that the modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or an obvious engineering design choice involving the selection of a known alternate shape, i.e. the simple substitution of one known shape for another to obtain predictable results.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        

07 February 2022